Title: To Alexander Hamilton from Stephen Higginson, 6 May 1790
From: Higginson, Stephen
To: Hamilton, Alexander


Sir
Boston May 6. 1790

I have been confined several Weeks by the fashionable disorder called the influenza, which has made sad work here. My Eyes were so affected by it, that I have wrote but little & read less. By the papers, & letters I have received, you must have had an unpleasant time of it too for several Weeks. I sympathised with you, & felt the force of various passions at different times, which must have affected you in a much higher degree. But amidst all the folly, narrowness & selfishness, that marked the discussion of your report, I was pleased to observe there was a respectful impression on the minds of all, which the report had necessarily made, & which was to me a new Evidence that it would eventually obtain. The rejection of the State Debts may not in the issue prove injurious—the proposition will come forward with force & advantage, after the other parts of the System are perfected; & its opposers will be compelled to adopt it with marks indicative of their own weakness, & of the sound policy & wisdom of the measure. I yet have faith that it will take place this Session; but should it be put over to the next, the effect upon the public mind may be very useful. In most of the States it will become a popular measure, I think; & the public Voice will then be strong in its favour. There has been a want of attention & arrangement with the friends to the measure. They might have compelled Georgia & some others to have been with them; & They ought not to have permitted any other Question to draw off their attention, or engage their feelings, till they had finished the Revennue business. I wish the future may in some measure compensate the past. Congress ought now to work double tides, to redeem the time They have wasted.
I have some Business at york, & have been in doubt whether to go on or not. If I thought my being there in person would tend to forward my Views before stated to you, I should at once decide. Though I do not wish to engross any part of your time, already too much occupied, either for health or enjoyment, one line expressing your Idea on that single point may be useful.
As I yet avoid writing much to save my Eyes, I shall at present forbear offering you a few Sentiments, which I thought of doing; & shall now only add, that with every Sentiment of esteem & respect I have the honour to subscribe Sir   Your very hume Servant
Stephen Higginson
